Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/22 was filed after the mailing date of the non-final rejection on 4/20/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (US 2018/0349168).

	Regarding claim 1, Ahmed discloses a computer-implemented method for storage allocation enhancement of microservices, the method comprising:
identifying, by one or more computer processors, one or more distinct phases of a run of a microservice container within a microservice orchestrator [see paragraphs 15-16; container usage information can be received at different resolutions (phases)];
categorizing, by one or more computer processors, the one or more distinct phases of a run of a microservice container, wherein the categorization defines a predicted storage behavior of microservice container input/output operations in a first phase of the one or more distinct phases of the microservice container [see paragraphs 12-13; a forecast may be created (categorization) for a container that determines an estimated future performance of the container that can include a likelihood and expected usage of memory and input/output for the container]; and
providing, by one or more computer processors, the categorization in association with the microservice container input/output operations in the first phase to a storage system for use in storage allocation of the input/output operations [see paragraphs 13 & 20; computing platform may receive the forecast data and, based on the forecast, may scale up/scale down (which includes increasing or decreasing the memory) e.g. see Table 1 wherein the memory allocated to a container is increased or decreased based on the forecast]; and
sharing, by one or more computer processors, categories for the one or more distinct phases with a storage controller, wherein a category determines a type of storage allocation for an input/output operation associated with a categorization [see paragraph 52; forecasts may be shared with decision maker to determine if scaling is necessary. Under BRI, the “type” of storage allocation may be interpreted as an increase or decrease of memory allocated to the container].

Regarding claim 2, Ahmed discloses the method of claim 1, wherein identifying one or more distinct phases of a run of a microservice container includes leveraging knowledge of a previous run of the microservice container known to the microservice orchestrator [see paragraph 16; a number of previous runs may be used as the resolution (phase)].

Regarding claim 3, Ahmed discloses the method of claim 1, wherein identifying one or more distinct phases of a run of a microservice container includes processing a history of runs of the microservice container to detect patterns of storage characteristics to identify the one or more distinct phases of the container [see paragraph 16; a number of previous runs may be used as the resolution (phase), in order to detect a trend (pattern)].

Regarding claim 4, Ahmed discloses the method of claim 1, wherein identifying one or more distinct phases of a run of a microservice container identifies a plurality of distinct phases of a plurality of container runs in different application contexts [see paragraph 31; the performance of different applications may be monitored].

Regarding claim 5, Ahmed discloses the method of claim 1, wherein identifying one or more distinct phases of a run of a microservice container includes balancing a length of a phase with a cost of changing categorization for input/output operations at the storage system [see paragraphs 15-16; different resolutions (phase lengths) may be selected from in order to best determine trends]. 

Regarding claim 6, Ahmed discloses the method of claim 1, wherein identifying one or more distinct phases of a run of a microservice container includes defining one or more phases for different combinations of storage behavior characteristics [see paragraphs 11-12; different performance characteristics may be defined with key performance indicators or service level agreements].

Regarding claim 7, Ahmed discloses the method of claim 1, wherein identifying one or more distinct phases of a run of a microservice container includes applying Machine Learning clustering of input/output operations with similar storage behavior characteristics into the one or more distinct phases [see paragraphs 14 & 22; artificial intelligence and machine learning may be used to detect trends for resolutions (phases)].

Regarding claim 8, Ahmed discloses the method of claim 1, wherein identifying one or more distinct phases of a run of a microservice container includes comparing and tagging a plurality of equivalent phases of similar storage behavior characteristics [see paragraphs 11-12; wherein service level agreements may be considered a tag describing similar storage behavior characteristics].

Regarding claim 11, Ahmed discloses the method of claim 1, further comprising:
receiving and analyzing, by one or more computer processors, input/output operations to determine a current phase of a run of a microservice container; and monitoring, by one or more computer processors, incoming input/output operations during the run of a microservice container for a change in phase based on the analysis of the operations [see paragraphs 15-16; I/O for container is monitored over different periods of time to detect any changes that may indicate a trend/pattern].

Claims 12-16 and 18-20 recite similar limitations of claims 1-8 and 11 above and are rejected in a similar manner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Rafey et al. (US 2021/0089361).

Regarding claim 9, Ahmed discloses the method of claim 1 and the system of claim 12 as discussed above.

Ahmed does not expressly disclose creating and storing a profile for the containers.

Rafey discloses a computer system which utilizes profiles for containers [see paragraph 4].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the container profiles of Rafey in the container system of Ahmed.

The motivation for doing so would have been to dynamically regulate the allocation, de-allocation and throttling of resources by container instances [see Rafey, paragraph 20].

Therefore, it would have been obvious to combine Rafey with Ahmed for the benefits listed above, to obtain the invention as specified in claims 9 and 17.

	
	
Response to Arguments
Applicant’s arguments, filed 6/14/2022, with respect to the 101 judicial exception rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-9, 11-17 and 19-20 has been withdrawn. 
Applicant's arguments filed 6/14/2022 with respect to the 102 rejections under Ahmed have been fully considered but they are not persuasive. 
Applicant argues that Ahmed fails to disclose the categorization defines a predicted storage behavior. However, as discussed above, Ahmed discloses a system which monitors the performance of a container and produces forecasts for predicting the future operation of the container [see paragraphs 12-13]. The forecast determines a likelihood and expected usage of memory and input/output for the container, and therefore discloses the claimed categorization defines a predicted storage behavior.
Applicant additionally argues that Ahmed fails to disclose that the categorization is for use in the storage allocation of input/output operations. However, Ahmed discloses that a computing platform may receive the forecast data and, based on the forecast, may scale up/scale down resources allocated to the container (which includes increasing or decreasing the memory) [see paragraphs 13 & 20]. For example, see Table 1 of Ahmed, wherein the memory allocated to a container is increased or decreased by multiple gigabytes based on the forecast. Therefore, Ahmed discloses the forecast is used in storage allocation as claimed.

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for allocating and utilizing containers.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-10772-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137